Citation Nr: 1311823	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

2.  Entitlement to service connection for a heart disorder (claimed as a heart attack).

3.  Entitlement to service connection for a hypertension.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had a period of active duty for training service (ACDUTRA or ADTR) from November 1977 to June 1978.  Following his release from active duty for training, the Veteran was apparently continuously enlisted in a reserve component through 1991.  The Veteran was called to active duty in February 1991.  The Veteran had one month, six days of active service from February 1991 to March 1991.  The Veteran continued to be enlisted in a reserve component until 1995.  The Veteran apparently reenlisted in a reserve component in 2002 and served from 2002 to September 2004.  The periods and types of reserve service are unverified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran disagreed with the RO's denials of multiple claims in June 2007, and a statement of the case (SOC) addressing the four claims listed on the title page of this decision was issued in November 2008.  The Veteran submitted a timely substantive appeal to the Board as to those four claims in November 2008.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in July 2012.  

At his Travel Board hearing, the Veteran requested withdrawal of his appeals for service connection for lower and upper spine disorders, a neck disorder, a peripheral arterial disorder, and for stroke.  An SOC addressing those claims was issued on January 27, 2009, after the Veteran had already submitted a November 2008 substantive appeal which addressed the claims listed on the title page of this decision.  The January 2009 SOC advised the Veteran that he should submit a substantive appeal by March 27, 2009, if he wished to appeal the issues addressed in that SOC.  No substantive appeal or communication which may be interpreted as a substantive appeal was submitted by the Veteran after the issuance of the January 27, 2009 SOC.  

The Veteran sent a letter about his claims for Veterans' benefits to a Member of the United States House of Representative in early January 2009.  The Veteran's Congressman forwarded the letter to VA, and VA then issued the January SOC.  Because the Veteran's letter to his Congressman was received before the January 2009 SOC was sent, that letter cannot serve as a timely substantive appeal as to the issues addressed in the January 2009 SOC.  No appeal for service connection for an upper or lower spine disorder, a neck disorder, a peripheral arterial disorder, or stroke has been received.  In the absence of a substantive appeal addressing the claims for which the Veteran is requesting withdrawal, withdrawal of the issues is not required; the Board has no jurisdiction to take any action with respect to those issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Social Security Administration (SSA) records submitted by the Veteran reflect that the Veteran's medical disorders, including three cerebral vascular accidents, have impaired his intellectual functioning, including his memory and ability to recall details.  This medical evidence is consistent with the Veteran's testimony before the Board.  The SSA records reflect that the Veteran has a sister who assists him.  In order to provide the Veteran with the best possible opportunity to substantiate his claims, the Remand below directs that the Veteran have an opportunity to identify a person who can assist him to identify evidence relevant to the claim.  

The Veteran submitted records from the Social Security Administration (SSA), primarily the August 2007 notice of SSA's favorable determination.  The records submitted provide a list of the clinical records obtained by SSA.  The Veteran has also submitted private clinical records from some providers, but it does not appear that all records considered by SSA were included in the Veteran's submission.  A complete copy of all records considered by SSA should be obtained.

The Veteran testified, at his July 2012 hearing before the Board, that he was treated by a psychiatrist after his active duty ended in 1991.  See Transcript (Tr.), July 2012 Travel Board hearing, at 3, 4.  The Veteran should be afforded an opportunity to identify or submit that evidence, or other clinical records which substantiate when the Veteran was first diagnosed with a psychosis.  The Veteran's July 2012 testimony also seemed to imply that his active duty service was only a month long "because I fell apart."  The service personnel records which would show the basis for the Veteran's March 1991 separation from active service should be obtained, as the DD 214 states only the discharge was based on expiration of the term of service.  

The Veteran has also testified that he was first diagnosed with heart disease during a period of service, in 1977, or 1978, or 1979, or 1991, or during a period of reserve training.  Tr. 7, 8, 9.  The Veteran also testified that he had a "heart attack" about two months after his active duty in 1991 ended.  The Veteran should be afforded an opportunity to submit or identify the records of the clinical treatment related to a heart attack.  An October 2004 clinical record reflects that the Veteran apparently reported that he was "pulled off" performance of reserve service duties because of these symptoms.  The Veteran should be afforded an opportunity to identify when he was "pulled off" duties due to symptoms.  The AOJ should verify whether the Veteran performed reserve service during the period identified.  

The Veteran also testified to his belief that the first manifestations of his "stroke" began while he was in service because he "used to stutter a lot," and because his stroke was caused by a blood clots, which first began when he had an operation on his leg in service while he was stationed in Texas.  Tr. 9, 10.  The Veteran also testified that he was first diagnosed with sleep apnea "in sick call," implying that the Veteran was on some type of duty, either ACDUTRA or INACDUTRA, at the time.  Tr. 14.  The Veteran should be afforded an opportunity to identify or submit clinical records regarding onset and treatment of sleep apnea.  
 
The Veteran served in the Army National Guard for nearly 20 years, according to a National Guard Bureau (NGB) Form 22, Report of Separation and Record of Service, reflecting discharge in September 2004.  No medical records related to the Veteran's period of ACDUTRA from November 1977 to June 1978 have been associated with the claims file.  A report of periodic examination conducted in 1982 is associated with the record, but there are no other medical or personnel records related to the Veteran's service prior to January 1991.  Some records dated from 1991 to 1993 are associated with the claims file, but no records from 1993 to 1995, or from 2002 to 2004, are associated with the claims file.  Another search for service treatment records is required, since these records appear incomplete.  Orders issued in September 2004 (see Orders, right flap, claims folder) state that the Veteran's MPRJ and related records are to be "closed and forwarded to GA-G1-E (Retired Records)."  Therefore, the first attempt to locate additional records should be directed to the Georgia Adjutant General.  

The Veteran's personnel records are not associated with the claims file.  The Veteran's dates of ACDUTRA and INACDUTRA are not verified, other than the period of ACDUTRA shown by the DD Form 214 for service from November 1977 to June 1978.  An attempt to verify the periods of ACDUTRA and INACDUTRA are required, since the Veteran contends that several of the disorders at issue were manifested during a period of reserve service.  

At his July 2012 hearing before the Board the Veteran testified that he served in Southeast Asia.  The limited official records available are not consistent with that testimony.  The Veteran's official list of assignments should be associated with the claims file.  

The February 2007 rating decision which underlies this appeal inaccurately advised the Veteran that he "served in the Army National Guard from November 13, 1977 to June 6, 1978 and from February 16, 1991 to March 21, 1991."  The Veteran should be notified more accurately of the dates and types of service shown by the record, the dates and types of service that have been verified, and should be notified of the verified separation from the Army National Guard in September 2004 shown by the record.  

The Veteran should also be notified of the law and regulations that govern claims based on reserve component service, to include ACDUTRA and inactive duty for training (INACDUTRA).  The Veteran should also be advised in writing, as he was at the hearing by the Veterans Law Judge who conducted the hearing, that, since his 1991 active service was less than 90 days in length, a presumption of service connection for a disease defined as chronic, such as a psychosis, is not applicable to assist him to establish entitlement to service connection.

The Board notes that records submitted by the Veteran appear to disclose clinical care provided in October 2004 and later.  The Veteran was discharged from active service in March 1991, from full-time ACDUTRA in June 1978, and from reserve component enlistment in 1995 and in September 2004.  He should be advised that records close to the times when his various periods and types of service ended, but prior to September 2004, are relevant to assist him in substantiating his claims.  

The Veteran was notified, in the November 2008 SOC, that service connection for hypertension was denied because "A review of your service treatment records for both periods was negative for any monitoring or diagnosis of hypertension."  In fact, the Veteran's March 1991 separation examination notes a diagnosis of "mild hypertension."  However, the blood pressure noted at the time of the March 1991 separation examination, 128/92, is essentially unchanged from the blood pressure noted on pre-induction periodic examination conducted in January 1991, 130/90.  In view of the evidence indicating elevated blood pressure readings just prior to and during his 1991 service, a medical examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may authorize someone to assist him with his appeal, to include his sister, if available, or another family member, or an individual in his building who assists residents with benefits applications, or other identifiable individual who may have knowledge of the providers from whom the Veteran obtained medical care during the period from 1977 to 2004.  With the assistance of his representative, if possible, the Veteran should ask the identified individual to assist him to submit or identify information to substantiate his claims, to include the following:
	Identify providers (physicians and other providers of medical care) who treated the Veteran, and hospitals or facilities at which the Veteran received care, for a psychiatric disorder, a heart attack, hypertension, or sleep apnea following his separation from active service in March 1991, or following his service in 1977 to June 1978.  
	In particular, identify the psychiatrist(s) who have assigned diagnoses of a bipolar disorder, a psychosis, schizophrenia, or other disorders.  
	Identify the hospital(s)/facilities at which the Veteran was treated for heart problems, high blood pressure, or stroke, before he was treated at Walton Medical Center in 2004, especially any facility as which the Veteran was treated in 1991 or following a period of reserve service during which he became ill.  
	Identify the hospitals and facilities at which the Veteran was treated for or underwent diagnostic testing for sleep apnea, and the providers who assigned a diagnosis of sleep apnea or treated the Veteran for sleep apnea.
	Ask the Veteran to identify any employment medical records which might show when he was first diagnosed as having a psychiatric disorder, a heart attack, hypertension, or sleep apnea, or any individuals who might have observed the Veteran's symptoms, either fellow service members, reserve service members, fellow employees, or others.  

The identified records should be requested, with appropriate authorization.

2.  Request that Georgia Adjutant General search for MJRP records for the Veteran, and any reserve service records, to include service treatment records, personnel records, administrative records, personnel assignment sheets, documents verifying types and dates of service, and the like, from 1977 to 1995 and from 2002 to 2004.  

If service treatment records, personnel records, or other records related to the Veteran's service from 1977 to 1995 are not located, ask whether those records may have been retained by the Veteran's local unit or sent to a records custodian other than the Georgia Adjutant General.    

If service treatment records, personnel records, or other records related to the Veteran's service from 2002 to 2004 are not located, ask whether those records may have been retained by the Veteran's local unit or sent to a records custodian other than the Georgia Adjutant General.    

If the Georgia Adjutant General is no longer the custodian of the Veteran's records, either the 1977 to 1995 records or the 2002 to 2004 records, request information regarding the transfer or retirement of the Veteran's records, and contact each identified location, facility, or agency which may have custody of the records.  

Request verification of the types and dates of service reflected in Annual Statement issued to the Veteran in November 2004.  

3.  Notify the Veteran of the dates and types of service shown by the record after development to obtain more complete service treatment records is completed.  Determine whether a DD Form 214 reflects ACDUTRA, or service of some other type, from November 13, 1977 to June 6, 1978.  Provide notice regarding reserve component service from 1978 to February 15, 1991, active service from February 16, 1991 to March 21, 1991, and reserve service from March 22, 1991 to 1995 and from 2002 to 2004, or as otherwise shown by additional facts obtained during the course of this Remand.  

4.  Advise the Veteran of the law and regulations which provide governing criteria for service connection based on ACDUTRA and INACDUTRA, to include applicability of the presumption of soundness, the presumption of aggravation, and presumptions of service connection for diseases defined as chronic, when a claim is based on ACDUTRA or INACDUTRA.  

5.  Ask the Veteran to identify the VA Medical Centers from which he has obtained treatment, including treatment near the time of June 1978 service, and near the time of March 1991 separation from active service.  Obtain the earliest available VA treatment records for the Veteran from each identified facility.  

6.  Request the complete SSA file, to include clinical records and examination reports underlying the 2007 SSA decision.  

7.  If the Veteran identifies treatment for a psychiatric disorder, a heart attack, hypertension, or sleep apnea, during the period from 1977 to 1995 or from 2002 to September 2004, and dates of reserve service for that period have not been verified, ask for pay records from the Defense Finance and Accounting Service (DFAS) that indicate the Veteran's duty status for ACDUTRA and INACDUTRA from January 2001 to December 2006. 

8.  Afford the Veteran an examination to determine the etiology and onset of hypertension.  The examiner should consider the background noted in the body of this remand, the service treatment records, including those obtained on remand, and other relevant clinical records, with special attention to the Veteran's reserve service examination in January 1991 and his separation examination in March 1991.  Specifically, the examiner is asked whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred or aggravated during any period of active duty service, ACDUTRA, or INACDUTRA.  Why or why not? 

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A rationale should be given for all opinions and conclusions expressed.

9.  If it is necessary to obtain medical opinion to determine whether the Veteran incurred or aggravated a psychiatric disorder, a heart attack, or sleep apnea during a period of active service or during a period of ACDUTRA or INACDUTRA, or an acute myocardial infarction, cardiac arrest, or cerebrovascular accident during a period of INACDUTRA, the Veteran should be scheduled for an appropriate examination.  

10.  Upon completion of the foregoing, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


